The Court
(nem. con.) was of opinion that all the items were properly general expenses, and ought to be allowed, except the charge for discounts.
The judgment of the Court, as entered on the minutes of the Court was as follows : — “ This case coming on at the application of the Levy Court, upon notice admitted to the defendants, and on their appearance by counsel, and consenting to the settlement of this account according to the 11th section of the Act of Congress of July 1, 1812 ; the Court is of opinion that all the items charged in this account are of general expenses except the item- charged for discounts, $92.40, and do determine and settle the within account accordingly, and adjudge the balance there stated of $2,2]31.78 to be due from the said corporation of the city of Washington, and that they pay the same with costs.”